IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0544-08


HECTOR RENE GALVEZ, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

McLENNAN  COUNTY



 Per curiam.

O P I N I O N


	A jury found Appellant guilty of two counts of aggravated sexual assault and the trial
court assessed punishment at life imprisonment.  The Court of Appeals reversed the
conviction, finding that extraneous offense evidence was inadmissible because Appellant
raised a defense of fabrication, but not a claim of "frame-up" or retaliation.  Galvez v. State,
No. 10-03-00083-CR (Tex. App. -- Waco 2008).  In doing so, the Court of Appeals relied
on Newton v. State, No. 10-06-00160-CR (Tex. App. -- Waco 2007) (unpub.), which in turn,
relied on Bass v. State, 222 S.W.3d 571, 576-77 (Houston--14th 2007).   
	The State has filed a petition for discretionary review contending the Court of Appeals
erred in finding evidence of Appellant's extraneous offenses inadmissible to rebut the
defensive theory of fabrication, arguing that the focus should not be on the title of the theory
but on the facts justifying admission.
 This Court granted discretionary review in Bass, in order to address this issue.  We
concluded that extraneous offense evidence is admissible to rebut a fabrication defense, and
that no categorical distinctions exist between such defenses and "frame-up" or "retaliation"
defenses.  Bass v. State,  S.W.3d  (Tex. Crim. App. Nos. PD-0494-07, 0495-07, delivered
September 10, 2008), slip op. at 16-17. The Appellant's motion for rehearing was denied on
November 26, 2008.  The Court of Appeals in the instant case did not have the benefit of our
opinion in Bass.  Accordingly, we grant the State's petition for discretionary review, vacate
the judgment of the Court of Appeals, and remand this case to the Court of Appeals for
consideration in light of our opinion in Bass.

Delivered:		December 17, 2008
Do Not Publish